UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33449 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-8259086 (I.R.S. Employer Identification No.) 88 SilvaLane Middletown, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (401) 848-5848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark, if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☒ As of August10, 2017, there were28,275,503 shares of common stock, par value $0.001 per share, outstanding. TOWERSTREAM CORPORATION AND SUBSIDIARIES Table of Contents Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of June 30, 2017(unaudited) and December 31, 2016 (restated) 1 Condensed Consolidated Statements of Operations for the Three and SixMonths Ended June 30, 2017and 2016(unaudited) 2 Condensed Consolidated Statement of Stockholders’Deficit for the Six Months Ended June 30, 2017(unaudited) 3 Condensed Consolidated Statements of Cash Flows for the SixMonths Ended June 30, 2017and 2016(unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18-26 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 27 Item 4. Controls and Procedures. 27 Part II OTHER INFORMATION Item 6. Exhibits. 28 i TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30 , 201 7 (Unaudited) December 31, (Restated) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Current assets of discontinued operations - Total Current Assets Property and equipment, net Intangible assets, net Goodwill Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenues Current maturities of capital lease obligations Current liabilities of discontinued operations Deferred rent Long-term debt, net of debt discount of $1,803,742 - Total Current Liabilities Long-Term Liabilities Long-term debt, net of debt discount of $1,246,720 - Capital lease obligations, net of current maturities - Other Total Long-Term Liabilities Total Liabilities Commitments (Note 15) Stockholders' Deficit Preferred stock, par value $0.001; 5,000,000 shares authorized; Series A Preferred - No shares issued or outstanding - - Series B Convertible Preferred - No shares issued or outstanding - - Series C Convertible Preferred - No shares issued or outstanding - - Series D Convertible Preferred - 0 and 1,233 shares issued and outstanding, liquidation value of $0 and $1,233,000, respectively - 2 Series E Convertible Preferred - 0 and 500,000 shares issued and outstanding, liquidation value of $0 and $500, respectively - Series F Convertible Preferred - 0 and 1,233 shares issued and outstanding, liquidation value of $0 and $1,233,000, respectively - 1 Series G Convertible Preferred - 738 and 0 shares issued and outstanding, liquidation value of $7,380,000 and $0, respectively 1 - Series H Convertible Preferred - 501 and 0 shares issued and outstanding, liquidation value of $4,008,000 and $0, respectively 1 - Common stock, par value $0.001; 200,000,000 shares authorized; 27,275,503 and 18,327,263 shares issued and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, 6 7 6 Revenues $ Operating Expenses Infrastructure and access Depreciation and amortization Network operations Customer support Sales and marketing General and administrative Total Operating Expenses Operating Loss ) Other (Expense) / Income Interest expense, net ) Other income, net - - Total Other (Expense)/Income ) Loss from continuing operations ) Loss from discontinued operations Operating loss - ) - ) Gain on sale of assets - - - Total loss from discontinued operations - ) - ) Net Loss ) Deemed dividend to Series D and Series F preferred stockholders ) - ) - Net loss attributable to common stockholders $ ) ) $ ) $ ) (Loss) gain per share – basic and diluted Continuing $ ) $ ) $ ) $ ) Discontinued Operating loss - ) - ) Gain on sale of assets - - - Total discontinued - ) - ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT For the Six Months Ended June 30, 2017 (UNAUDITED) Series D Convertible Preferred Stock Series E Convertible Preferred Stock Series F Convertible Preferred Stock Series G Convertible Preferred Stock Series H Convertible Preferred Stock Common Stock Additional Paid-In- Accumulated Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance at January 1, 2017 1,233 $ 2 500,000 $ 500 1,233 $ 1 - 18,327,263 $ 18,327 $ 173,782,939 $ ) $ ) Conversion on January 9, 2017 of Series E convertible preferred into common shares - - ) ) - 500,000 500 - - - Conversion on various dates from January 26, 2017 to April 13,2017, inclusive, Series F convertible preferred into common shares - ) - 2,950,000 2,950 ) - - Conversion on May 26, 2017 of Series D Convertible Preferred Stock into Series G Preferred stock, and the conversion of Series F Convertible Preferred stock into Series H Convertible Preferred Stock ) (2 ) - - ) (1 ) 938 1 938 1 - - 1 - - Conversion on various dates from May 30, 2017 to June 29,2017, inclusive, Series H convertible preferred into common shares - ) - 3,496,000 3,496 ) - - Conversion on June 30, 2017 of Series G convertible preferred into common shares - ) - - - 2,000,000 2,000 ) - - Stock-based compensation for options - 667,821 - 667,821 Issuance of common stock under employee stock purchase plan - 2,240 2 356 - 358 Net Loss - ) ) Balance at June 30, 2017 - $ - - $ - - $ - 738 $ 1 501 $ 1 27,275,503 $ 27,275 $ 174,442,671 $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 TOWERSTREAM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For th e Six Months Ended June 30, 2017 and 2016 For the Six Months Ended June 30, Cash Flows Used In Operating Activities : Net loss $ ) $ ) Loss from discontinued operations - ) Loss from continuing operations ) ) Adjustments to reconcile loss from continuing operations to net cash used in continuing operating activities: Provision for doubtful accounts - Depreciation for property and equipment Amortization of intangible assets Amortization of debt discount and deferred financing costs Accrued interest added to principal Stock-based compensation - Options Stock-based compensation - Stock issued for services - Stock-based compensation - Employee stock purchase plan 53 Deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) ) Accrued expenses ) ) Deferred revenues ) ) Other liabilities - ) Total Adjustments Net Cash Used I n Continuing Operating Activities ) ) Net C ash Provided By (Used I n ) Discontinued Operating Activities ) Net Cash Used I n Operating Activities ) ) Cash Flows Used In Investing A ctivities: Acquisitions of property and equipment ) ) Payments of security deposits ) - Net Cash Used I n Continuing Investing Activities ) ) Cash Flows (Used In) Provided By F inancing Activities: Payments on capital lease obligations ) ) Net proceeds from the issuance of common stock and warrants - Proceeds from the issuance of common stock under employee stock purchase plan Net Cash (Used In) Provided By Continuing Financing Activities ) Net ( Decrease ) Increase In Cash a nd Cash Equivalents Continuing Operations ) ) Discontinued Operations ) Net Decrease In Cash a nd Cash Equivalents ) ) Cash and Cash Equivalents - Beginning Cash and Cash Equivalents - End of P eriod $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for: Interest $ $ Income taxes $ $ Acquisition of property and equipment - Included in accrued expenses $ $ Exchange of intangible assets - discontinued operations (Note 4) $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 TOWERSTREAM CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1. Organization and Nature of Business Towerstream Corporation (referred to as “Towerstream” or the “Company”) was incorporated in Delaware in December 1999. During its first decade of operations, the Company's business activities were focused on delivering fixed wireless broadband services to commercial customers over a wireless network transmitting over both regulated and unregulated radio spectrum. The Company's fixed wireless service supports bandwidth on demand, wireless redundancy, virtual private networks, disaster recovery, bundled data and video services. The Company provides services to business customers in New York City, Boston, Chicago, Los Angeles, San Francisco, Seattle, Miami, Dallas-Fort Worth, Houston, Philadelphia, Las Vegas-Reno and Providence-Newport. The Company's “Fixed Wireless”business has historically grown both organically and through the acquisition of five other fixed wireless broadband providers in various markets. In January 2013, the Company incorporated a wholly-owned subsidiary, Hetnets Tower Corporation (“Hetnets”), to operate a new business designed to leverage its fixed wireless network in urban markets to provide other wireless technology solutions and services. Hetnets built a carrier-class network which offered a shared wireless infrastructure platform, primarily for (i) co-location of customer owned antenna and related equipment and (ii) Wi-Fi access and offloading. The Company referred to this as its “Shared Wireless Infrastructure” or “Shared Wireless” business. During the fourth quarter of 2015, the Company decided to exit this business and curtailed activities in its smaller markets. The operating results and cash flows for Hetnets have been presented as discontinued operating results for all periods presented in these condensed consolidated financial statements. Note 2. Liquidity , Going Concern, and Management Plans The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of June 30, 2017, the Company had cash and cash equivalents of approximately $9.0 million and working capital of approximately $6.2 million. The Company incurred significant operating losses since inception and continues to generate losses from operations and as of June 30, 2017, the Company has an accumulated deficit of $183.9 million. These matters raise substantial doubt about the Company’s ability to continue as a going concern within one year from the date these financial statements are issued. Management has also evaluated the significance of these conditions in relation to the Company’s ability to meet its obligations. The condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset amounts or the classification of liabilities that might be necessary should the Company be unable to continue as a going concern. During the year ended December 31, 2016, the Company has raised a total of $9,130,000 and converted $5,000,000 of long-term debt into preferred stock. In addition, the Company has monitored and reduced certain of its operating costs over the course of 2016 and into the first half of 2017. Historically, the Company has financed its operations through private and public placement of equity securities, as well as debt financing and capital leases. The Company’s ability to fund its longer term cash requirements is subject to multiple risks, many of which are beyond its control. The Company intends to raise additional capital, either through debt or equity financings or through the potential sale of the Company’s assets in order to achieve its business plan objectives. Management believes that it can be successful in obtaining additional capital; however, no assurance can be provided that the Company will be able to do so. There is no assurance that any funds raised will be sufficient to enable the Company to attain profitable operations or continue as a going concern. To the extent that the Company is unsuccessful, the Company may need to curtail or cease its operations and implement a plan to extend payables or reduce overhead until sufficient additional capital is raised to support further operations. There can be no assurance that such a plan will be successful. Note 3. Basis of Presentation and Summary of Significant Accounting Policies Basis of Presentation. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statements and with Form 10-Q and Article 10 of Regulation S-X of the United States Securities and Exchange Commission. Accordingly, they do not contain all information and footnotes required by GAAP for annual financial statements. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of the Company’s management, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) to present the financial position of the Company as of June 30, 2017 and the results of operations and cash flows for the periods presented. The results of operations for the three and six months ended June 30, 2017 are not necessarily indicative of the operating results for the full fiscal year for any future period. 5 These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in the Company’s Annual Report on Form 10-K/A Amendment No. 2 for the year ended December 31, 2016. The Company’s accounting policies are described in the Notes to Consolidated Financial Statements in its Annual Report on Form 10-K/A Amendment No. 2 for the year ended December 31, 2016, and updated, as necessary, in this Quarterly Report on Form 10-Q. Retroactive Adjustment for Reverse Stock Split. On July 7, 2016, the Company effected a one-for-twenty reverse stock split of its common stock. Consequently, all earnings per share and other share related amounts and disclosures have been retroactively adjusted for all periods presented. Use of Estimates. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the amounts of revenues and expenses. Actual results could differ from those estimates. Key estimates include fair value of certain financial instruments, carrying value of intangible assets, reserves for accounts receivable and accruals for liabilities. Concentration of Credit Risk.
